.




                                             1964



    Mr. C. F. McElhinney                Opinion No.~C-317
    Senior'Vice President
    University of Houston               Re: Whether a discharged
    Houston, Texas                          veteran of World“War
                                            II, under the stated
                                            facts, Is eligible to
                                            receive bene~fftsof
    Dear MI?;McElhiMeg:                     the Hazelwood Act.
              We are in receipt of your letter in which you
    request an op‘infon'ofthls'officeas to "whethera ais-
    charged veteran of World War II, under the stated facts,
    is eligible to receive benefits of the Hazelwood Act."
              In orderto answer your question, let us first
    examine the facts as stated in your letter. you state that
    the veteran seeking the-benefitsunderthe Hazelwocd Act"ls a
    veteran of World War II, and that"he was honorablyaisoharged
    from the service. You further state that the veteran was
    discharged from the service at his own request approximately
    one (1) month prior to the termination of his eighteen (18)
    month enlistment,such bai-lgtermination from service being
    for the purpose of preparationfor entrance Into a college or
    university.
              Article 2654b-1, Vernon's Civil Statutes, is known
    as the Uaielwood Act. Section 1 of this Article provides
    that"certainqualified veterans shall be,exempted from
    certain fees'and charges, includingtu'itioncharges, at any
    of the several Institutionsof collegiate rank which are
    supported in whole"or in part by public funds appropriated
    from the State Treasury.
              Section 3 of the above Article provides that the
    benefits of Section 1 shall'aocrueto qualified veterans of
    World War II. Section 3 reads in part as follows:
             “A31 of the above andforegoing provisions,
        conditions and benefits hereinabove in this
        Article provided-for Ln Section 1 and Section 2
        shall apply and accrue to the benefit of all
        nurses, members of the Women's Army Auxfli.arg
        Corps, Women's AuxLliary Volunteer Emergency
        Service, and all members of the United States
                               -1517-
Mr. C. F. McElhlnney, page 2 (C-317)


     Armed Forces, regardless of whether members
     ofthe United States Army or'of~the‘united
     StietesNavy Or the United States Coast
     Guard, who have; or are now serving; or who
     may after the passage of this Act; serve ln
     the armed forces of the United States of
     America during the present World WarNumber II,
     be'lngthe war now being prosecuted,and which
     was entered into on or'shortlyafter-December7,
     1941, by the United Stat&s of Amer'lcaagainst
     what are commonly known as the Axis Powers;. . .'I
         ^'Sbctiofi 3 of Article 2654b-1 of Vernon's ClvII
Statutes also plaaes aertaln llmltationson those veterans
who are eligible to receive bhef’its:     One llmitat;ion
                                                        bn ttie
eligibilityto 'receivebenefits 1s that the veteran musttiave
been honorably discharged from the services ln which he was
       . Other limitationsas to ellglbllltgunder Section 3
tmgag'hd
are, and we quote:
         .,1,    .The provisions of this Act shall
     not apilg'to or include any member of such
     Unlted~States‘  Armed Forces, or other persons
     hereinabovenamed, who were dlschafgad from
     the^'servlcein which they were engagad
     because of being over the agzfoE thlrtg"
     eight (38) years.'orbecause         Dersonal
     rebuebt on the Dart of suoh nerson to‘~be
     dlscharaad from such service.”     (Emphasisoura)
          The preLlse question for our“conslderatlonis
whether the veteran under the fasts stated above falls within
the limitationsas to eligibilityfor benefits under the
Hazelwood Act. We find that the provlblOns of llmitat‘ion as
to ellglbllityunder Section 3 are olear and unequivocal.
          Therefore, It Is the opinion of this office that
this veteran, under the facts stated; should be denied
benefits under the Hazelwood Aat b&cause he was discharged
from the service at his own personal request.
                      SUMMARY
          A veteran of World War II, under the facts
     stated, who was honorablydischarged from the
     service at his oyn personal request, 1s not
     ellglble for benefits under the Hazelwood Act.
     (Sec. 3, Art. 2654b-1,V.C.S.)



                            -1518.
Mr. C. F. McElhinney,'page3 (c-317)


                               Yours very truly,
                               WAGGONER CARR
                               Attorney General


                               By:



DA :bk
APPROVED:
OPINION COMMITTEE
W. V.'Geppert, Chairman
Pat Bailey
Bob Flowers
P&u1 Phy
Wayne Rodgers
APPROVSJ FOR THE ATTORNEY GENERAL
By: Roger Tyler




                           -1519-